I think the record shows that the defendant assumed the duty of placing and securing the short platform to make the "way" from each car. The "gang" of which plaintiff was a member did not make the "way." *Page 185 
On the evidence the jury were authorized to find that the accident was caused by the negligence of a person in the service of the employer and intrusted by him with the duty of seeing that such "way" was in proper condition.
CULLEN, Ch. J., GRAY, HAIGHT and WILLARD BARTLETT, JJ., concur with EDWARD T. BARTLETT, J.; CHASE, J., reads dissenting memorandum; VANN, J., not sitting.
Judgments reversed, etc.